 

FILED
IN OPEN COURT

JUN 26 2020

C Q

j

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

 

 

 

Norfolk Division |
CLERK US: DISTRICT COURT
NORFOLK, VA
UNITED STATES OF AMERICA,
v. CRIMINAL ACTION NO: 2:20cr20

Tonya Saxby

SENTENCING PROCEDURES ORDER

i, The sentencing hearing shall be scheduled no earlier than ONE HUNDRED TWENTY (120)

DAYS following a plea, of guilty or verdict of guilty, and sentencing is scheduled in this case on

 

 

INovem oer F , AORO at 11:00 a.m.
7
2 Counsel for the defendant is hereby given notice of the right to attend any interview of the

defendant conducted by the Probation Officer in the course of the presentence investigation. Failure of
counsel to immediately notify the United States Probation Officer within THREE (3) DAYS of the guilty
verdict or plea of the intention to be present at such interviews shall be deemed by the Court to be a waiver
of same.

5. The Presentence Investigation Report, including guideline computations, shall be completed
and provided to the parties at least THIRTY-FIVE (35) DAYS prior to the sentencing hearing. A copy of
this policy statement shall operate as notice to counsel that the Presentence Investigation Report will be
furnished by the Probation Office THIRTY-FIVE (35) DAYS prior to the sentencing hearing. A copy of
the Presentence Investigation Report may not be disclosed to persons other than the defendant.

4. If, after a review of the Presentence Investigation Report, there are no factors or facts
material to guideline computations in dispute, counsel shall file a stipulation signed by the defendant and all
counsel within FOURTEEN (14) DAYS after receiving the presentence report.

5. A party objecting to guideline determinations or facts in the Presentence Investigation
Report shall deliver a written statement to the Probation Officer and opposing counsel within FOURTEEN
(14) DAYS after receiving the presentence report setting forth any such objections and any authorities relied
upon.

6. It is the obligation of the objecting party to seek resolution of such objections in conference

1 of 4
with opposing counsel and the Probation Officer as soon as practicable, but no less than TEN (10) DAYS
prior to the sentencing hearing. This presentence conference is mandatory when objections effecting
guideline computations are in dispute, and it is the responsibility of the objecting party to schedule it with
the Probation Officer and opposing counsel.

7. If any objections are unresolved prior to the sentencing hearing, counsel for the defendant
and the government shall file a pleading entitled “Position of Parties with Respect to Sentencing Factors,”
(‘Position Paper”) containing all objections and the grounds therefore, in accordance with Section 6A1.2 of
the Sentencing Guidelines and Policy Statements (Oct. 1987) SEVEN (7) DAYS prior to the sentencing
hearing. A copy shall be delivered to the Probation Officer on the date of filing.

8. If evidence is sought to be presented at the sentencing hearing, the parties shall file as a part
of their Position Paper an outline of such evidence, including: (1) a description of the testimony of any
witnesses sought to be called; (2) all documents; and (3) any affidavits. A copy shall also be filed with the
Probation Officer. The Court may resolve objections upon the submissions of the parties and will hear
witness testimony only for good cause shown.

9. The United States Probation Officer shall transmit to the sentencing judge the Presentence
Investigation Report, including guideline computations, and an addendum indicating any unresolved
objections by the parties with respect to the application of the guidelines SEVEN (7) DAYS prior to the
sentencing hearing.

10. All motions for upward or downward departure, responses, and rebuttal shall be filed and
served FOURTEEN (14), SEVEN (7), and FOUR (4) DAYS, respectively, before the sentencing date. A
copy shall also be delivered to the Probation Officer on the same dates.

11. Failure of counsel to adhere to the times set forth in this
Order shall result in written notification to the Court by the Probation Officer, with a copy provided to all
counsel.

12. The times set forth in this Order may be modified by the Court for good cause shown. Time
periods under this Order shall be CALENDAR days; no extra days for mailing shall be permitted. Except
for the Presentence Investigation Report itself, all papers and pleadings may be filed and served on opposing
counsel and the Probation Officer by facsimile mail, provided that such papers and pleadings bearing one
original signature are simultaneously served by regular mail. In computing any period of time under this
Order, if any deadline falls on a Saturday, Sunday, or holiday, the deadline shall be the FIRST (1*)
BUSINESS DAY after the Saturday, Sunday, or holiday.

2 of 4
13. Should the defendant submit character letters to the court for consideration at sentencing, such
letters must be signed by the author, and defense counsel must verify the origin of such letters before their
submission to the court or the United States Probation Office.

It is SO ORDERED.

 

oo
Date: one 26, IA7IL0

3 of 4
I HEREBY ACKNOWLEDGE RECEIPT OF A COPY OF THE SENTENCING PROCEDURES
ORDER.

rou Ber (p-Dly -20
DEFENDANT DATE
bo [il (20

 

 

 

COUNSEK, FOR DEFENDANT DATE
(Limin. abba 6-36-3039
COUNSEL FOR THE UNITED) STATES DATE

4 of 4
